Appellant was convicted of distilling prohibited liquors. The specific charge was that he "did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, some part of which was alcohol."
The evidence offered on the trial was all to the effect that appellant made, manufactured, or distilled "shinny." There may be a large body of our population familiar with the component parts, or constituent elements, of this article or substance. But, even so, we are compelled to admit that such knowledge has not reached this court. A member of the court has suggested that the word is an elaboration of the term "shiny," which in turn is a contraction or a derivative of the word "moonshine," which we believe we would be willing to say the court judicially knows stands for, or is used to designate, illicitly manufactured alcoholic liquor. But that member does not press his suggestion, and the court is of the opinion that we should not speculate on the meaning of the word used in the evidence in this case.
For the failure of the evidence to show, or tend to show, that the "shinny" alleged to have been manufactured by appellant was a liquor prohibited by law, or embraced in the charge in the indictment, the court was in error in refusing to give at appellant's request the general affirmative charge in his favor.
In the event of another trial, the court observes that the witness Albert Jackson is shown by his testimony to have been an accomplice in the crime charged. Code 1923, § 3196.
Reversed and remanded.